This is a proceeding brought to review an order refusing to vacate and set aside an order confirming sale. The sale was confirmed on December 23, 1944. On June 5, 1945, the defendants filed a motion to set aside the order confirming sale. The court denied the motion and refused to vacate the order confirming sale and defendants appeal and filed their petition in error with case-made attached December 26, 1943. *Page 221 
A motion to dismiss has been filed for the reason that the appeal is without merit and taken for delay only. The motion must be sustained. The response filed at the direction of this court reveals that there is a total failure to comply with the provisions of 12 O.S. 1941 § 1031[12-1031], in that there is no ground stated which would authorize the trial court to vacate, modify, or change its order confirming the sale.
In Humphreys v. Liberty Nat. Bank, 180 Okla. 44,67 P.2d 790, we stated:
"Where a motion to dismiss has been filed upon the ground that the appeal is without merit and for the purpose of delay only, and on an examination of the record and brief of the plaintiff in error it is shown that there is no issue presented, the appeal will be dismissed."
Appeal dismissed.
GIBSON, C.J., HURST, V.C.J., and RILEY, OSBORN, BAYLESS, and CORN, JJ., concur.